                                                                   1   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                                       Jeremy V. Richards (CA Bar No. 102300)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       Pachulski Stang Ziehl & Jones LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, CA 90067
                                                                   4   Telephone: 310.277.6910
                                                                       Facsimile: 310.201.0760
                                                                   5   Email: jpomerantz@pszjlaw.com
                                                                               jrichards@pszjlaw.com
                                                                   6           mpagay@pszjlaw.com

                                                                   7   Henry C. Kevane (CA Bar No. 125757)
                                                                       Pachulski Stang Ziehl & Jones LLP
                                                                   8   150 California St., 15th Floor
                                                                       San Francisco, CA 94111
                                                                   9   Telephone: 415.263.7000
                                                                       Facsimile: 415.263.7010
                                                                  10   Email: hkevane@pszjlaw.com

                                                                  11   Proposed Attorneys for Home Loan Center, Inc.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                                                  UNITED STATES BANKRUPTCY COURT
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                  14
                                                                                                               SAN JOSE DIVISION
                                                                  15
                                                                       In re:                                                Case No.: 19-51455 (MEH)
                                                                  16
                                                                       HOME LOAN CENTER, INC.,                               Chapter 11
                                                                  17
                                                                                                     Debtor.                 STATUS CONFERENCE STATEMENT
                                                                  18
                                                                                                                             [Relates to Docket No. 6]
                                                                  19

                                                                  20
                                                                                                                             Date:        August 29, 2019
                                                                  21                                                         Time:        10:30 a.m. (Pacific Time)
                                                                                                                             Place:       Courtroom 3020
                                                                  22                                                                      280 South First Street
                                                                                                                                          San Jose, CA 95113
                                                                  23                                                         Judge:       Hon. M. Elaine Hammond
                                                                  24

                                                                  25            Home Loan Center, Inc., debtor and debtor in possession herein (the “Debtor” or “HLC”),
                                                                  26   submits its Status Conference Statement as follows:
                                                                  27

                                                                  28


                                                                   Case: 19-51455       Doc# 69    Filed: 08/22/19    Entered: 08/22/19 18:06:30         Page 1 of 37
                                                                   1                                              BACKGROUND
                                                                   2

                                                                   3           Prior to the sale of substantially all of its assets, as described below, HLC originated and
                                                                   4   processed consumer mortgage loans, which it sold in the secondary market. Prior to the cessation of
                                                                   5   its mortgage origination operations, HLC originated approximately 234,000 loans with an original
                                                                   6   issue balance of $38.9 billion. HLC sold loans it originated to investors on a servicing released
                                                                   7   basis, so the risk of loss or default by the borrower was generally transferred to the investor. HLC’s
                                                                   8   investors (“Investors”) included but were not limited to Citibank, N.A., Residential Funding
                                                                   9   Company, LLC (“RFC”), Wells Fargo Bank, Bank of America, Lehman Brothers Holdings, Inc.
                                                                  10   (“LBHI”), JPMorgan Chase & Co., HSBC, National City Mortgage, Co., IndyMac, Federal Home
                                                                  11   Loan Mortgage Corporation, Federal National Mortgage Association, Credit Suisse, Encore Credit
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Corporation, GMAC Bank, Deutsche Bank National Trust, and US Bank.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           LendingTree, LLC (“TREE-LLC”), owns 100% of the Debtor’s stock. TREE-LLC is, in turn,
                                           ATTORNEYS AT LAW




                                                                  14   wholly-owned by LendingTree, Inc. (“TREE”). The Debtor has a wholly-owned subsidiary, HLC
                                                                  15   Escrow, Inc., which is defunct.
                                                                  16           On May 12, 2011, HLC entered into an asset purchase agreement with Discover Bank
                                                                  17   pursuant to which HLC sold substantially all of its operating assets for approximately $55.9 million.
                                                                  18   The sale closed on June 6, 2012. Since that time, HLC has been winding down its operations and
                                                                  19   financial affairs and addressing claims and litigation arising out of its prior operations. Specifically,
                                                                  20   the primary operations of HLC have included responding to requests for lien assignments and other
                                                                  21   limited activities to try to assist borrowers as they refinance or sell properties where HLC is still on
                                                                  22   the property title.
                                                                  23           The Debtor has certain asserted and as yet unasserted claims relating to its sale of loan
                                                                  24   portfolios prior to the June 2012 sale to Discover Bank. These claims include a lawsuit filed by
                                                                  25   Lehman Brothers Holdings, Inc. (“LBHI”), against HLC in February 2016 in the United States
                                                                  26   Bankruptcy Court for the Southern District of New York. Lehman Brothers Holdings, Inc. v. Home
                                                                  27   Loan Center, Inc., Adv. Proc. No. 16-01342 (Bankr. S.D.N.Y.). In its operative complaint, LBHI
                                                                  28   alleges that HLC sold approximately 370 defective loans that were subject to claims totaling $40.2


                                                                   Case: 19-51455       Doc# 69     Filed: 08/22/19     Entered: 08/22/19 18:06:30         Page 2 of 37
                                                                   1   million, which Lehman ultimately settled. LBHI seeks indemnity from HLC in an unspecified

                                                                   2   amount in connection with those settlements, as well as prejudgment interest, attorneys’ fees, and

                                                                   3   other expenses. Discovery has commenced and the parties have engaged in preliminary settlement

                                                                   4   discussions. If HLC is unsuccessful in reaching a settlement with LBHI it intends to vigorously

                                                                   5   defend the lawsuit as it believes strongly that LBHI’s claims are substantially overstated.

                                                                   6          HLC has also received and remains subject to indemnification demands from certain

                                                                   7   Investors and has potential liabilities outstanding to other Investors. None of these contingent claims

                                                                   8   are subject to a pending lawsuit. The Court already has established a claims bar date in the case on

                                                                   9   November 18, 2019, which will enable HLC to evaluate the scope of potential claims to be resolved

                                                                  10   through the bankruptcy process.

                                                                  11   A.     Status Conference Statement
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12          1.      What are the factors (business, financial, operational and any other problems)
                                        LOS ANGELES, CALIFORNIA




                                                                  13   leading to this bankruptcy filing, the debtor(s)' objectives in this Chapter 11 case, and the
                                           ATTORNEYS AT LAW




                                                                  14   means proposed to achieve those objectives?

                                                                  15          As noted above, HLC sold loans to RFC, among other Investors. RFC was an aggregator of

                                                                  16   residential mortgage loans and a sponsor of mortgage backed securities. RFC pooled the loans it

                                                                  17   bought from HLC and other originators and sold the pools into residential mortgage backed

                                                                  18   securitization trusts (“RMBS Trusts”). Some certificates in the RMBS Trusts were insured by

                                                                  19   monoline insurers.

                                                                  20          In 2007, RFC began to face claims from Investors and monoline insurers. On May 14, 2012,

                                                                  21   RFC filed a voluntary petition under chapter 11 of the United States Bankruptcy Code (the

                                                                  22   “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New York

                                                                  23   (Case No. 12-12019). That case (and the cases of 50 affiliates) (the “RFC Debtors”) were

                                                                  24   administered jointly by Judge Martin Glenn under the lead case In re Residential Capital, LLC

                                                                  25   (Case. No. 12-12020).

                                                                  26          On December 11, 2013, the Bankruptcy Court confirmed the RFC Debtors’ Second

                                                                  27   Amended Joint Chapter 11 Plan (the “RFC Bankruptcy Plan”). Pursuant to the RFC Bankruptcy

                                                                  28   Plan, certain claims against the RFC Debtors were settled. The plan also transferred the RFC


                                                                   Case: 19-51455      Doc# 69     Filed: 08/22/19     Entered: 08/22/19 18:06:30        Page 3 of 37
                                                                   1   Debtors’ causes of action to the ResCap Liquidating Trust (the “Liquidating Trust”). On December

                                                                   2   17, 2013, the RFC Bankruptcy Plan went effective.

                                                                   3          Around that time, RFC and the Liquidating Trust (collectively, “Plaintiff”) filed about 70

                                                                   4   lawsuits against loan originators, including HLC. (Eight more suits were filed in late 2016).

                                                                   5   Specifically, on December 16, 2013, the Plaintiff filed a complaint against HLC in state court in

                                                                   6   Minnesota. See Residential Funding Company, LLC v. Home Loan Center, Inc., (Case No. 27-CV-

                                                                   7   14-3609, District Court for the Fourth Judicial District of Minnesota) (the “RFC Litigation”). On

                                                                   8   May 13, 2014, the Plaintiff filed an amended complaint, and on May 30, 2014, Plaintiff removed the

                                                                   9   RFC Lawsuit to the United States District Court for the District of Minnesota (Case No. 14-cv-

                                                                  10   01716) where a number of other cases brought by Plaintiff were pending. On January 29, 2015, the

                                                                  11   case against HLC was consolidated with 67 other cases filed by the RFC Trust for pre-trial purposes
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   as In re RFC and RESCAP Liquidating Trust Litigation (Case No. 13-cv-3451). RFC asserted
                                        LOS ANGELES, CALIFORNIA




                                                                  13   claims for breach of contract and indemnification against HLC.
                                           ATTORNEYS AT LAW




                                                                  14          On June 21, 2019, the Court entered judgment against HLC for $68,484,502.06 [Case No.

                                                                  15   14-cv-01716, Doc. No 83] (the “RFC Judgment”). The RFC Judgment is comprised of the

                                                                  16   following: (a) $28,700,000 in damages awarded by the jury on November 8, 2018 [Case No. 13-cv-

                                                                  17   03451, Doc. No. 4705]; (b) $14,066,931.50 in preverdict interest on March 18, 2019 [Case No. 13-

                                                                  18   cv-03451, Doc. No. 5039]; and (c) $23,081,252.31 in attorneys’ fees and costs awarded by the Court

                                                                  19   on June 21, 2019 [Case No. 13-cv-03451, Doc. No. 5147], and $2,636,318.25 in postverdict,

                                                                  20   prejudgment interest.

                                                                  21          On July 19, 2019, the Debtor filed its Notice of Appeal of the RFC Judgment [Case No 14-

                                                                  22   cv-01716, Doc. No. 99] (the “RFC Appeal”) and intends to vigorously fight to have the RFC

                                                                  23   Judgment overturned on appeal. HLC, however, lacked sufficient assets to post a supersedeas bond

                                                                  24   under Federal Rules of Civil Procedure 62 to stay RFC’s ability to execute on the RFC Judgment.

                                                                  25   Accordingly, absent the commencement of this chapter 11 case and the automatic stay, RFC could

                                                                  26   have executed on HLC’s assets and HLC’s remaining creditors would be substantially prejudiced.

                                                                  27   The automatic stay will provide HLC with the ability to litigate the RFC Appeal without the threat of

                                                                  28   execution on its assets, provided that the Court modifies the automatic stay to allow the appeal to


                                                                   Case: 19-51455      Doc# 69     Filed: 08/22/19     Entered: 08/22/19 18:06:30       Page 4 of 37
                                                                   1   proceed, as requested by the Debtor pursuant to the Debtor’s Motion for Relief from the Automatic

                                                                   2   Stay Under 11 U.S.C. § 362 to Prosecute Appeal of Adverse Judgment [Docket No. 17] (the

                                                                   3   “Debtor’s RFS Motion”), scheduled to be heard by the Court on September 4, 2019.

                                                                   4          The Debtor also seeks to address during its bankruptcy case certain disputed causes of action

                                                                   5   against insiders which arise out of a special dividend of $40 million that HLC’s board of directors

                                                                   6   authorized HLC to make to TREE-LLC on January 20, 2016 (the “Dividend”). HLC paid the

                                                                   7   Dividend to TREE-LLC in two payments: $15 million on January 21, 2016, and $25 million on

                                                                   8   January 22, 2016. HLC has claims against TREE and Doug Lebda on account of the Dividend

                                                                   9   which include claims that (a) the Dividend was a constructive fraudulent transfer under sections

                                                                  10   3439.05 and 3439.04(a)(2) of the California Civil Code, and under sections 548 and 550 of the

                                                                  11   Bankruptcy Code; (b) the Dividend constitutes an unlawful distribution under California
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Corporations Code sections 500 and 501; (c) the making of the Dividend violated California
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Corporations Code section 2009 based on the distribution of its assets without adequate provision for
                                           ATTORNEYS AT LAW




                                                                  14   the payment of its debts and liabilities while HLC was winding up its business and conducting what

                                                                  15   was, in essence, a de facto corporate dissolution; and (d) Mr. Lebda breached his fiduciary duty by

                                                                  16   authorizing the Dividend. TREE-LLC, TREE and Mr. Lebda vigorously dispute the allegations

                                                                  17   made by HLC and the parties have been in the process of trying to settle claims relating to the

                                                                  18   Dividend without the time, expense and necessity of litigation. While settlement negotiations are

                                                                  19   ongoing, the parties have yet to reach an agreement.

                                                                  20          In addition to allowing HLC to prosecute the RFC Appeal and the recovery of the Dividend,

                                                                  21   HLC intends to use the bankruptcy process to liquidate all other claims in an efficient, cost-effective

                                                                  22   and streamlined manner and distribute available cash to creditors according to the priorities set forth

                                                                  23   in the Bankruptcy Code. Based upon the results of the liquidation process and efforts to monetize

                                                                  24   the claims against TREE either through settlement or litigation, assuming a significant reduction in

                                                                  25   the amount of the RFC Judgment through the RFC Appeal, HLC hopes to be in a position to file a

                                                                  26   plan that could possibly pay all claims in full.

                                                                  27        2.        What is proposed schedule for filing a plan and disclosure statement, and for

                                                                  28   confirmation of the proposed plan?


                                                                   Case: 19-51455      Doc# 69      Filed: 08/22/19       Entered: 08/22/19 18:06:30     Page 5 of 37
                                                                   1          Resolution of the RFC Appeal is a predicate to filing a plan and disclosure statement. The

                                                                   2   Debtor hopes to file a plan that will satisfy allowed claims in full.

                                                                   3          3.      What is the outline of a proposed plan?

                                                                   4          See #2 above.

                                                                   5          4.      What is type, status and adequacy of insurance coverage of the Debtor’s assets?

                                                                   6          The Debtor is covered by a commercial general liability, auto and umbrella liability

                                                                   7   insurance policy through Great Northern Insurance Company and Federal Insurance Company and

                                                                   8   through TREE’s management liability insurance policy through National Union Fire Insurance

                                                                   9   Company of Pittsburgh, PA.

                                                                  10        5.        Has the Debtor met the requirements for retaining professionals in this case, and

                                                                  11   what is the estate’s need for retaining any additional professionals (e.g, attorneys, accountants,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   brokers, etc.)?
                                        LOS ANGELES, CALIFORNIA




                                                                  13          The Debtor has filed the following applications/motions:
                                           ATTORNEYS AT LAW




                                                                  14                      a. Application to Employ Williams & Connolly, LLC as Special Litigation
                                                                                             Counsel, Effective as of the Petition Date, Pursuant to Section 327(e) of the
                                                                  15
                                                                                             Bankruptcy Code [Docket No. 33]
                                                                  16
                                                                                          b. Motion for Entry of Order Pursuant to Bankruptcy Code Sections 363 and 105
                                                                  17                         approving the Engagement Contract Between Arch & Beam Global, LLC, and
                                                                                             the Debtor [Docket No. 37]
                                                                  18
                                                                                          c. Application to Employ Pachulski Stang Ziehl & Jones LLP as General
                                                                  19                         Bankruptcy Counsel [Docket No. 43]
                                                                  20
                                                                              Additional professional applications will be filed as necessary.
                                                                  21
                                                                             6.       Describe the Debtor’s post-petition operations, revenue and financial results.
                                                                  22
                                                                              Please see the Monthly Operating Report for the month ending July 31, 2019 [Docket No.
                                                                  23
                                                                       61], attached hereto as Exhibit “A”.
                                                                  24
                                                                             7.       What is the status of any litigation pending in or outside of this Court?
                                                                  25
                                                                              The RFC Appeal has been stayed. There is a hearing scheduled on September 24, 2019,
                                                                  26
                                                                       regarding the Debtor’s RFS Motion, which, if granted by the Court, would permit the Debtor to
                                                                  27
                                                                       prosecute the RFC Appeal. For a list of non-bankruptcy foreclosure actions, please see the Debtor’s
                                                                  28


                                                                   Case: 19-51455        Doc# 69    Filed: 08/22/19     Entered: 08/22/19 18:06:30      Page 6 of 37
                                                                   1   List of Creditors Holding Unsecured Claims (Schedule F) [Docket No. 80], attached hereto as

                                                                   2   Exhibit “B”.

                                                                   3           8.      Did Debtor attend the 341(a) meeting of creditors and has it complied with

                                                                   4   requests for information from the U.S. Trustee (including, but not limited to requests made in

                                                                   5   the Initial Debtor Interview)?

                                                                   6           The Debtor appeared at the 341(a) meeting of creditors on August 22, 2019, and has

                                                                   7   provided most of the additional documents to the U.S. Trustee as requested. The Debtor is in the

                                                                   8   process of providing the remainder of the requested information to the U.S. Trustee.

                                                                   9             9.    What is the status of monthly operating reports, DIP accounts and required

                                                                  10   post-petition payments to taxing authorities?

                                                                  11           The Debtor’s Monthly Operating Report for the period ending July 31, 2019, was filed with
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   the Court on August 20, 2019. The Debtor is current on its post-petition payments to taxing
                                        LOS ANGELES, CALIFORNIA




                                                                  13   authorities.
                                           ATTORNEYS AT LAW




                                                                  14             10.   Has the Debtor met the requirements for using cash collateral and obtaining

                                                                  15   credit?

                                                                  16           As no party has asserted a lien on the Debtor’s cash, there is no cash collateral. There is no

                                                                  17   anticipated need for debtor in possession financing.

                                                                  18           11.     Have orders been entered in the case granting relief from the automatic stay,

                                                                  19   extending or refusing to extend the automatic stay or determining there is no automatic stay

                                                                  20   in effect as to any or all creditors?

                                                                  21           No. See #7 above.

                                                                  22             12.   Have any motions to assume or reject executory contracts or unexpired leases

                                                                  23   been filed or are expected to be filed?

                                                                  24           No, and none are expected to be filed.

                                                                  25             13.   Are there any unique issues concerning secured debt, employees, cash collateral,

                                                                  26   executory contracts, existing management and/or equity owners?

                                                                  27           No. On February 11, 2019, Kyle Everett of Development Specialists Inc., was appointed as

                                                                  28   director of the Debtor. Matthew English is the Debtor’s Chief Restructuring Officer, a position he


                                                                   Case: 19-51455      Doc# 69      Filed: 08/22/19     Entered: 08/22/19 18:06:30       Page 7 of 37
                                                                   1   has held since February 14, 2019. On July 24, 2019, the Court entered an order approving HLC’s

                                                                   2   Application for Order Approving Designation of Matthew English as Responsible Individual

                                                                   3   Pursuant to Bankruptcy Local Rule 4002-1 [Docket No. 15].

                                                                   4           14.   Are there any unusual developments or events that have occurred or are

                                                                   5   expected to occur in the case, and any other matters that might materially affect the

                                                                   6   administration of the case?

                                                                   7          There is a hearing scheduled on September 24, 2019, regarding ResCap Liquidating Trust’s

                                                                   8   Motion to Convert Case to Chapter 7 [Docket No. 41]. Discovery in this matter is ongoing.

                                                                   9

                                                                  10   Dated: August 22, 2019                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                    By: /s/ Malhar S. Pagay
                                                                  12                                                      Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                                                                                          Jeremy V. Richards (CA Bar No. 102300)
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                          Malhar S. Pagay (CA Bar No. 189289)
                                                                                                                          Pachulski Stang Ziehl & Jones LLP
                                                                  14                                                      10100 Santa Monica Blvd., 13th Floor
                                                                                                                          Los Angeles, CA 90067
                                                                  15                                                      Telephone: 310.277.6910
                                                                                                                          Facsimile: 310.201.0760
                                                                  16                                                      Email: jpomerantz@pszjlaw.com
                                                                                                                                  jrichards@pszjlaw.com
                                                                  17                                                              mpagay@pszjlaw.com
                                                                  18                                                      Henry C. Kevane (CA Bar No. 125757)
                                                                                                                          Pachulski Stang Ziehl & Jones LLP
                                                                  19                                                      150 California St., 15th Floor
                                                                                                                          San Francisco, CA 94111
                                                                  20                                                      Telephone: 415.263.7000
                                                                                                                          Facsimile: 415.263.7010
                                                                  21                                                      Email: hkevane@pszjlaw.com
                                                                  22                                                    Proposed Attorneys for Home Loan Center, Inc.
                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                   Case: 19-51455     Doc# 69     Filed: 08/22/19     Entered: 08/22/19 18:06:30    Page 8 of 37
                   EXHIBIT A
Case: 19-51455   Doc# 69   Filed: 08/22/19   Entered: 08/22/19 18:06:30   Page 9 of 37
                                                        UNITED STATES BANKRUPTCY COURT
                                                        NORTHERN DISTRICT OF CALIFORNIA




In re; Home Loan Center, Inc.                                                        Case No.                          19-51455


                                                                                     CHAPTER 11
                                                                                     MONTHLY OPERATING REPORT
                                                                                    (SMALL REAL ESTATE/INDIVIDUAL CASE)

                                                           SUMMARY OF FINANCIAL STATUS


        MONTH ENDED:                 07/31/19                                     PETITION DATE:                       07/21/19


        Debtor in possession (or trustee) hereby submits this Monthly Operating Report on the Accrual Basis of accounting (or if checked here
        the Office of the U.S. Trustee or the Court has approved the Cash Basis of Accounting for the Debtor).
        Dollars reported in      ^
                                                                                     End of Current
        Asset and Liability Structure (based on balance sheet, GAAP)                        Month               End of Prior Month                 As of Petition Filing
        a Current Assets                                                                      $7.688,330                                                       $7,676,587
        b. Total Assets                                                                      $11.101,015                                                      $11,089,273
        c. Current Liabilities (post-petition)                                                   $73,361                                                                   $0
        d. Total Liabilities                                                                 $15,659,705                                                      $15,586,344
                                                                                                                                                           Cumulative
        Statement of Cash Receipts & Disbursements for Month                          Current Month                  Prior Month                       (Case to Datel

        a Total Receipts                                                                        $11.743                                                             $11,743
        b. Total Disbursements                                                                       $0_                                                                   $0
        c. Excess Peficiency) of Receipts Over Disbursements (a - b)                            $11,743                                                             $11,743
        d. Cash Balance Beginning of Month                                                    $5,445.804                                                       $5,445,804
        e. Cash Balance End of Month (c + d)                                                  $5,457,547                                                       $5,457,547
                                                                                                                                                           Cumulative
                                                                                      Current Month                  Prior Month                      JCaseJoJDatc^
        Profit/fLoss) from the Statement of Operations                                          ($61,618)                                                         ($61.618)
        Account Receivables (Pre and Post Petition)
        Post-Petition Liabilities                                                               $73,361
        Past Due Post-Petition Account Payables (over 30 days)                                        $0


At the end of this reporting month:                                                                                       Yes                                 No

8.      Have any payments been made on pre-petition debt, other than payments in the normal
        course to secured creditors or lessors? (if yes, attach listing including date of
        payment, amount of payment and name of payee)
9.      Have any payments been made to professionals? (if yes, attach listing including date of
        payment, amount of payment and name of payee)
10.     If the answer is yes to 8 or 9, were all such payments approved by the court?
11.     Have any payments been made to officers, insiders, shareholders, relatives? (if yes,
        attach listing including date of payment, amount and reason for payment, and name of payee)
12.     Is the estate insured for replacement cost of assets and for general liability?
13.     Are a plan and disclosure statement on file?
14.     Was there any post-petition borrowing during this reporting period?

15.     Check if paid: Post-petition taxes          ;                       U.S. Trustee Quarterly Fees         ; Check if filing is current for: Post-petition
        tax reporting and tax returns:           _x .
        (Attach explanation, if post-petition taxes or U.S. Trustee Quarterly Fees are not paid current or if post-petition tax reporting and tax return
        filings are not current.)

1 declare under penalty of peijuiy 1 have reviewed the above summary and attached financial statements, and after making reasonable inquiry
believe these documents are correct.



            8/20/2019
Date:
                                                                                   Responsible Individual




           Ho£%§gn
           Case: 19-51455                    Doc# 69            Filed:08/22/19
                                                               Filed: 08/2(^MAM(&itered:
                                                                                Entered: 08/20/19
                                                                                         08/22/1912:12:52
                                                                                                  18:06:30 Page
                                                                                                            Page1 10 of
                                                                                                                                                                  1/1/98


                                                                             37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 11 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 12 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 13 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 14 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 15 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 16 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 17 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 18 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 19 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 20 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 21 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 22 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 23 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 24 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 25 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 26 of
                                         37
                  EXHIBIT B
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 27 of
                                         37
Debtor         Home Loan Center, inc.                                                                   Case number (ir knovm)        19-51455 MEH11
               Nsrra

12.52      I Priority creditor's name and mailing address       As of the petition fiiing date,the claim is:                                 Unknown       Unknown
            Wyoming Dept of Revenue                             ^eckadOiatapi^.
            122 W.25th St                                           Contingent
            3rd Floor East                                          Unih(uidated
            Cheyenne,WY 82002
            Date or dates delrt was Incurred                    Basis for the claim:
                                                                Notice Only
            Last4 digits of account number                      Is the claim subject to ofbet?
            Specify Code subsecticn of PRtORITY                EZIno
            unsecured claim: 11 U.S.C.§507(a)(g)               D Yes

               List All Creditors with NONPRIORITY Unsecured Claims
        3. List In alphabetical order ail of the creditors with nonprlor% unsecured claims, if the debtor has more than 6 creditors with nonprioriiy unsecured claims, I
           out and attach the Additional Page of Part 2.
                                                                                                                                                     Amount of claim


3.1       I Nonprtorlty creditor's name and maiilng address                   As of the petition filing date,the claim Is: Chock a0that apply.                Unknown
           1900 Capital Trust II                                            liTl Contingent
           c/o Gross,Polowy & Orlans, Esq.                                  (2 Unliquidated
           1775WehreteDr.,Ste.100                                           [2] Disputed
           Buffalo, NY 14221                                                  Basis forthe claim: Nominal Defendant In Foreclosure Action <1900
           Date(s)debt was Incurred _                                         Capital Trust H v. Melissa Glacco: Home Loan Center,et al.; New York
           Last4 digits of account number_                                   Supremo Court Case #:603749/2019)

                                                                              is the daim subject to offoet? liZl No Q Yes
 3.2       I Nonpriorlty creditor's name and mailing address                  As of the petition fiiing date,the claim Is: Chockaaihoiappiy.                  Unknown
           Bank of America                                                   IS Contingent
           c/o Frenkel Lambert Weiss Welsma                                  0Unliquidated
           20 West Main Street                                               IS Disputed
           Bay Shore, NY 11706                                                Basis for the claim: Nominal Defendant In Foreclosure Action(Bank of
           Date(s)debt wss incurred _                                         America NA v. Amanda Gekoskl: Home Loan Center,et al.: New York
           Last4 digits of account number..                                   Civil Supreme Court Case #: 11129/20161
                                                                              is the claim subject to offset? IS No Q Yes
 3.3       I Nonprforfty creditor's name and mailing address                  As of the petition fiiing date,the claim Is: ciwek asm apply.                   Unknown
           Bank of America                                                      Contingent
           2112 Business Center Drive                                         m Unliquidated
           Second Floor                                                         Disputed
           livlne, CA 92612                                                   Basis for the claim: Nominal Defendant In Foreclosure Action /Bank of
           Date(s)debt was Incurred _                                         America. N.A. v. Shellv M. Hasha; Home Loan Center. Inc.. etal.;
           Last 4 digits of account number _                                  Oregon 2nd Judicial Circuit Court Case #! 16CV03437)
                                                                              Is the daim subject to offset? IS No Oves
1^4       I Nonprtorlty creditor's name and mailing address                   As Of the petition fiiing date,the claim Is: Chock asthat apply.                Unknown
            Bank of New York Mellon                                          S Contingent
           255 Merrick Rd.                                                   ^ Unliquidated
            Rockvllle Centre, NY 11570                                       IS Disputed
           Datefs)debt was Incurred _                                         Basis for the claim! Nominal Defendant In Foreclosure Action(Bank of
           Last4 digits of account number _                                   New York Mellon v. HIvam Hammad: Home Loan Center, etal.! New
                                                                              York Supreme Court Case #: 600052/20191
                                                                              is the daim subject to offset? S No Q Yes




Offidai Form 208 E/F                                        Schedule EfF: Creditors Who Have Unsecured Claims                                                       14 of 23
                                                                        07/24/19              Entered: 07/24/19 19:39:04                         Page
        Case: 19-51455                   Doc# 69            Filed: 08/22/1980 Entered: 08/22/19 18:06:30                                         Page 28 of
                                                                          37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 29 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 30 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 31 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 32 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 33 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 34 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 35 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 36 of
                                         37
Case: 19-51455   Doc# 69   Filed: 08/22/19 Entered: 08/22/19 18:06:30   Page 37 of
                                         37
